DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant argues that Williams does not disclose a binder chemical species wherein the functional groups are different. Applicant argues that Nishimura may have the 2 functional groups part of the same molecule, but does not have self curing as the binder polymerizes (ie is self cured) prior to incorporation with the particles. Applicant’s argument relies on assuming one of ordinary skill in the art would not recognize the utility of monomers known to create a useful binder for particulate in Nishimura as the monomers to be polymerized in Williams. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Williams already noted that acrylate monomers are utilized as part of a binder system and self cured while impregnating particulate during 3D printing [0009], the monomers utilized to create the binder system in Nishimura also comprise acrylate monomers [col 6 line 64-67]. Furthermore, the binder system created by Nishimura has a 2nd functional group (the epoxide) that binds to a first functional group on the dry particulate with the third functional group an acrylate already self cured into a polymer [col 12 line 32-col 13 line 15, Scheme 1]. Thus, the binder functions exactly how described in claim 1, and it was known in Williams that acrylate monomers could be polymerized while immersed in the particulate during 3D printing. Thus, one of ordinary skill in the art would have a reasonable expectation of success given these were materials known to create effective binders and similar monomers were already used in 3D printing. The examiner respects the arguments made in regards to Emmons, but applicant neglects that acrylate itself comprises 2 functional groups: a vinyl group and a carboxylate group which itself comprises an ether and a carbonyl. Thus, the DCP(M)A would thus read on at least claim 1. The examiner recognizes that if one of the functional groups comprises a (meth)acrylate in entirety, the DCP(M)A would not meet the claim. However, the additional multifunctional components (such as allyl (meth)acrylate or ethylene glycol dimethacrylate) would read on the chemical species of at least claim 1[col 4 line 33-44], as claim 1 does not require that the binder consist solely of the chemical species, just that the binder comprises a chemical species with those qualities. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-39, 41, 44, 46, 47, 49, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179).
As to claim 37, Williams method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler[0046, 0055, 0056]; and applying a fluid binder material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0019, 0021, 0047], wherein the insoluble filler (glass) is insoluble in the fluid binder material [0011, 0046]; wherein the surface of the particles comprises a first functional group (filler treated with processing aid)[0046, 0055]; wherein the fluid binder material comprises a chemical species having a second functional group and a third functional group (dimethacrylate or (methacrylate)) [0083,Table 2, 5, 0096]; wherein the second functional group chemically reacts with the first functional group to form a covalent bond [0047, 0055, 0096]; and wherein the third functional (dimethacrylate or (methacrylate)) group is self-curing ie cross linking [0009, 0047, 0073, 0083 Table 2,5], but does not explicitly state the 2nd and 3rd functional groups are different from eachother.
Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups that differ from each other and forms a bond with the surface of the filler [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Nishimura, in order to impregnate the particulate to make a hard composite that is resistant to deformation. 
As to claim 38, Williams teaches the particles are bonded together with chemical bonds having a bond strength of at least 10 kJ/mol as Williams uses the same materials [0046, 0047, 0055]. Additionally, Nishimura teaches forming a covalent bond as explained above.
As to claim 39, Williams teaches the first functional group comprises a vinyl, amine, (meth)acrylate, group [0046, 0055]. 
Additionally, Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups that differ from each other and forms a bond with a hydroxyl surface of the filler [col 6 line 10-68, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a hydroxyl group as the first functional group, as suggested by Nishimura, in order to impregnate the particulate to make a hard composite that is resistant to deformation.
As to claim 41, Williams teaches the second functional group comprises a (meth)acrylate group [0047]. 
Additionally, Nishimura teaches a method of impregnating particulate material [col 5 line 15-65] with binder [Abstract] to provide a hard composite that was resistant to deformation[Abstract, col 4 line 24-35] wherein the binder is a chemical species with at least 2 functional groups the 2nd being a glycidyl, epoxide, vinyl or methacrylate group that differ from each other and forms a bond with the surface of the filler [col 6 line 10-68, col 12 line 33-51, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55, Scheme 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups the 2nd being a glycidyl, epoxide, vinyl or methacrylate group, as suggested by Nishimura, in order to impregnate the particulate to make a hard composite that is resistant to deformation. 
As to claim 44, Williams teaches forming reactive sites on the surface of the particles [0055].
As to claim 46, Williams teaches reacting the reactive sites on the surface of the particles with one or more chemical species comprising the first functional group to provide functionalized particles comprising the first functional group [0055]. 
As to claim 47, Williams teaches the reactive sites are formed prior to applying the fluid binder material to the particles [0077-0079]. 
As to claim 49, Williams teaches less than 15% by weight fluid binder material is used, based on the total weight of the fluid binder material and the particulate material [Test 2]. 
As to claim 57, Williams teaches the second/third functional group comprises a (meth)acrylate group [Table 2, 5, 0083]. Additionally, Nishimura also disclosed this species [col 6 line 10-68, col 12 line 33-51, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55, ].

As to claim 58, Williams teaches the chemical species of the fluid binder comprises a di(meth)acrylate [Table 2, 5, 0083]. Additionally, Nishimura also disclosed this species [col 6 line 10-68, col 12 line 33-51, col 13 line 39-60, col 14 line 49-60, col 16 line 25-55, ].
Claims 45, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179), as applied to claims 37-39, 41, 44, 46, 47, 49, 57, 58, in further view of Moussa (US 2003/0190472).
As to claim 45, Williams teaches the use of radiation but does not explicitly state that the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 54, Williams teaches a method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler [0046, 0055, 0056]; forming reactive sites on the surface of the particles [0055]; and applying a fluid binder [0019, 0021, 0047] material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0096], wherein the insoluble filler is insoluble in the fluid binder material [0019, 0021, 0047]; wherein the surface of the particles comprises a first functional group (filler treated with processing aid)[0046, 0055]; wherein the fluid binder material comprises a chemical species having a second functional group and a third functional group that differs from the second functional group [0096]; wherein the second functional group chemically reacts with the first functional group to form a covalent bond [0047, 0055, 0096].
Williams does not explicitly state the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 55, Williams teaches the reactive sites are formed in a separate activation container prior to applying the fluid binder material to the particles as they are prepared by the manufacturer [0055]. 
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Nishimura (US 5380179) and Moussa (US 2003/0190472), as applied to claims 45, 54, 55 above, and in view of Deckard (US 2003/0094734).
As to claims 48 and 56, Williams does not explicitly state the reactive sites are formed substantially simultaneously with applying the fluid binder material to the particles, but does teach exposure to heat radiation while the two are in contact [0101]. 
Deckard teaches a method of making 3D parts from powder material and binder [Abstract] wherein the composite layers are formed by exposure to an electron beam [0028, 0033, 0038, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and exposed the powder combined with the binder to an electron beam, as suggested by Deckard, as this had proven successful at forming a 3D composite part.
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
Claims 37-39, 41, 44, 46, 47, 49, 57, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372).
As to claim 37, Williams method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler[0046, 0055, 0056]; and applying a fluid binder material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0019, 0021, 0047], wherein the insoluble filler (glass) is insoluble in the fluid binder material [0011, 0046]; wherein the surface of the particles comprises a first functional group (filler treated with processing aid)[0046, 0055]; wherein the fluid binder material comprises a chemical species having a second functional group and a third functional group (dimethacrylate or (methacrylate)) [0083,Table 2, 5, 0096]; wherein the second functional group chemically reacts with the first functional group to form a covalent bond [0047, 0055, 0096]; and wherein the third functional (dimethacrylate or (methacrylate)) group is self-curing ie cross linking [0009, 0047, 0073, 0083 Table 2,5], but does not explicitly state the 2nd and 3rd functional groups are different from eachother.
Emmons teaches a method of impregnating inert particulate (including glass) material to provide a hard composite that is abrasion and impact resistant [Abstract,  col 1 line 11-21, col 2 line 22-40] wherein the binder is a chemical species with at least 2 functional groups that differ from each other [col 4 line 17-48, col 5 line 20-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Emmons, in order to impregnate the particulate to make a hard composite that is abrasion and impact resistant. 
As to claim 38, Williams teaches the particles are bonded together with chemical bonds having a bond strength of at least 10 kJ/mol as Williams uses the same materials [0046, 0047, 0055].
As to claim 39, Williams teaches the first functional group comprises a vinyl, amine, (meth)acrylate, group [0046, 0055]. 
As to claim 41, Williams teaches the second functional group comprises a (meth)acrylate group [0047]. 
Emmons teaches a method of impregnating inert particulate (including glass) material to provide a hard composite that is abrasion and impact resistant [Abstract,  col 1 line 11-21, col 2 line 22-40] wherein the binder is a chemical species with at least 2 functional groups that differ from each other either vinyl or (meth)acrylate group [col 4 line 17-48, col 5 line 20-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and utilized a chemical species with different functional groups, as suggested by Emmons, in order to impregnate the particulate to make a hard composite that is abrasion and impact resistant. 
As to claim 44, Williams teaches forming reactive sites on the surface of the particles [0055].
As to claim 46, Williams teaches reacting the reactive sites on the surface of the particles with one or more chemical species comprising the first functional group to provide functionalized particles comprising the first functional group [0055]. 
As to claim 47, Williams teaches the reactive sites are formed prior to applying the fluid binder material to the particles [0077-0079]. 
As to claim 49, Williams teaches less than 15% by weight fluid binder material is used, based on the total weight of the fluid binder material and the particulate material [Test 2]. 
As to claim 57, Williams teaches the second/third functional group comprises a (meth)acrylate group [Table 2, 5, 0083]. Additionally, Emmons teaches (meth)acrylate group [col 4 line 17-48, col 5 line 20-33].
As to claim 58, Williams teaches the chemical species of the fluid binder comprises a di(meth)acrylate [Table 2, 5, 0083]. Additionally, Emmons teaches di(meth)acrylate group phrased as polymethacrylate which would include di(meth)acrylate [col 4 line 17-48, col 5 line 20-33].
Claims 45, 54, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372), as applied to claims 37-39, 41, 44, 46, 47, 49, 57, 58, in further view of Moussa (US 2003/0190472).
As to claim 45, Williams teaches the use of radiation but does not explicitly state that the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 54, Williams teaches a method of printing a three dimensional article comprising: providing a substantially dry particulate material including a plurality of adjacent particles, the particulate material comprising an insoluble filler [0046, 0055, 0056]; forming reactive sites on the surface of the particles [0055]; and applying a fluid binder [0019, 0021, 0047] material to at least some of the plurality of particles in an amount sufficient to bond the particles together to define a cross-sectional portion of the article [0096], wherein the insoluble filler is insoluble in the fluid binder material [0019, 0021, 0047]; wherein the surface of the particles comprises a first functional group (filler treated with processing aid)[0046, 0055]; wherein the fluid binder material comprises a chemical species having a second functional group and a third functional group that differs from the second functional group [0096]; wherein the second functional group chemically reacts with the first functional group to form a covalent bond [0047, 0055, 0096].
Williams does not explicitly state the reactive sites are formed by treating the particles with one or more of an electron beam, a plasma, and ozone. 
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
As to claim 55, Williams teaches the reactive sites are formed in a separate activation container prior to applying the fluid binder material to the particles as they are prepared by the manufacturer [0055]. 
Claims 48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0130489) in view of Emmons (US 4263372) and Moussa (US 2003/0190472), as applied to claims 45, 54, 55 above, and in view of Deckard (US 2003/0094734).
As to claims 48 and 56, Williams does not explicitly state the reactive sites are formed substantially simultaneously with applying the fluid binder material to the particles, but does teach exposure to heat radiation while the two are in contact [0101]. 
Deckard teaches a method of making 3D parts from powder material and binder [Abstract] wherein the composite layers are formed by exposure to an electron beam [0028, 0033, 0038, 0067]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and exposed the powder combined with the binder to an electron beam, as suggested by Deckard, as this had proven successful at forming a 3D composite part.
Moussa teaches a method of making materials for solid freeform fabrication [Abstract] wherein the particulate is treated with an electron beam in order to functionalize the material [0033]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Williams and had the reactive sites be formed by electron beam, as suggested by Moussa, in order to functionalize the material. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742